Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 05/02/2022, with respect to claims 25, and 33-40 have been fully considered and are persuasive.  The rejection of claims 33-40 under 35 U.S.C. 112 and the objection to claim 25 have been withdrawn.
Reasons for Allowance
Claims 21-33 and 35-40 are allowed
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated previously indicated allowable subject matter into all independent claims.
Furthermore, the limitation of automatically causing a heat element to heat the air when the sensed temperature is below a predetermined threshold temperature such that the heated air heats fluid within the first passageway the air not being heated using the heat element when the sensed temperature is above the predetermined threshold temperature, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The limitation of a heat element configured to heat the air in the second passageway such that the heated air can heat fluid within the first passageway, wherein the heat element is configured to heat the air in the second passageway after the air has passed into the second passageway from the second inner lumen of the second rigid tube, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The limitation of a heat element configured to heat the air in the second passageway such that the heated air can heat fluid within the first passageway and the heat element disposed within and extending along a longitudinal length of the second passageway of the flexible hose such that the air in the second passageway is heated by the heat element after the unheated air enters the second passageway from the second inner lumen, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2016/0280532 (MCCLELLAND) discloses a fluid dispensing system comprising a first rigid tube (2) configured to receive in a first lumen of the first rigid tube, fluid from a fluid supply (liquid reservoir in Abstract), a second rigid tube (39) configured to pass air therethrough in a second inner lumen of the second rigid tube, a flexible hose (3) with a first passageway (outer passageway 5 in Figure 6) therein that is in fluid communication with the first inner lumen of the first rigid tube such that fluid in the first inner lumen is configured to flow therethrough into the first passageway, and a second passageway (inner passageway 6 in Figure 6) therein that is in fluid communication with the second inner lumen of the second rigid tube such that air in the second inner lumen is configure to flow therefrom into the second passageway, the second passageway being separate from the first passageway such that the air within the second passageway cannot mix with the fluid within the first passageway (Paragraph 93), a nozzle configured to receive the fluid from the first passageway of the flexible hose and to dispense the received fluid out of an opening of the nozzle and into a vehicle, and the nozzle being configured to receive the air from the second passageway of the flexible hose and release the air out of an opening of the nozzle (shown in Figure 4), and a heat element (7) configured to heat the air in the second passageway such that the heated air can heat fluid within the first passageway (Abstract). However, MCCLELLAND does not disclose the specific structure surrounding the heat element which is described above.
US PGPub 2015/0300550 (Shelton) discloses a fuel dispensing nozzle having first and second rigid tubes (104, 106) connected to first and second hoses (124, 122), and further discloses a heat element (Abstract), but doesn’t disclose the specific structure surrounding the heat element which is described above.
US Patent 9,771,254 (Larson), discloses a fuel dispenser having first and second hoses (10, 13) and a heat element (200), but doesn’t disclose the specific structure surrounding the heat element which is described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753